DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 4/4/2020. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.  The Examiner suggests reviewing MPEP 214.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suyoung Park on 5/31/2022.

The application has been amended as follows: 
(Currently Amended)  A method by a terminal, the method comprising:
receiving by the terminal, from a shared channel of a 1st cell, a plurality of 1st verification information included in a Radio Resource Control (RRC) control message;
receiving, by the terminal, system information from a common channel of a 2nd cell, nd verification information, rd verification information, and th verification information, 
selecting a 1st verification information from the plurality of 1st verification information based on the 2nd verification information;
verifying nd cell by comparing the 3rd verification information with a digital signature generated based on the selected 1st verification information, at least part of the 2nd verification information, and at least part of the 4th verification information;
storing, upon determining the verification of the 2nd cell the system information of the 2nd cell, failed, and failed;
wherein the 1st verification information comprises a security key, and a tracking area code,
wherein the 2nd verification information comprises a Public Land Mobile Network Identifier, a tracking area code and 
wherein the 3rd verification information comprises a digital signature, and 
wherein the 4th verification information comprises at least part of the System Information Block 1.  
(Currently Amended) The method of claim 1, further comprising:
transmitting by the terminal to a 3rd cell, upon determining verification of the 3rd cell is successful, a RRCConnectionSetupComplete message including 1 bit of information indicating availability of nd cell because of the 2nd cell failed
receiving from the 3rd cell, a UEInformationRequest message including 1 bit of information instructing the terminal to report the verification failure information;
transmitting by the terminal to the 3rd cell, a UEInformationResponse message including at least part of system information received from the 2nd cell where the verification failed, the location information of the terminal at point of time when the verification failed, and the time information representing the point of time when the verification failed.  
(Currently Amended) The method of claim 1, further comprising:
storing in a 1st variable, because the verification of 2nd cell has failed, st system information received from the 2nd cell and discarding the remaining from the 2nd cell
determining that verification of the 3rd cell is successful; and
storing in a 2nd variable, because the verification of the 3rd cell is successful, the system information received from the 3rd cell;
wherein the 1st system information is at least a part of System Information Block 1, the 1st variable is a variable holding information related to the verification failure and the 2nd variable is a variable holding system information.  
(Currently Amended) The method of claim 1, further comprising:
determining the verification of the 2nd cell has failed after receiving an intraFreqReselection from the 2nd cell which indicates notAllowed; and
searching for a new cell on a 2nd cell frequency.
(Currently Amended) A wireless communication system, the wireless communication system 
at least a 1st cell, a 2nd cell and a 3rd cell;
at least a terminal, wherein the terminal comprises:
a transceiver configured to transmit and receive a signal; and
a controller configured to control the transceiver to:
receive, from a shared channel of the 1st cell, a plurality of 1st verification information included in an Radio Resource Control (RRC) control message;
receive, system information from a common channel of the 2nd cell, nd verification information, rd verification information, and th verification information, 
select a 1st verification information from the plurality of 1st verification information based on the 2nd verification information;
verify nd cell by comparing the 3rd verification information with a digital signature generated based on the selected 1st verification information, at least part of the 2nd verification information, and at least part of the 4th verification information;
store, upon determining the verification of the 2nd cell the system information of the 2nd cell, failed, and failed;
wherein the 1st verification information comprises a security key, and a tracking area code,
wherein the 2nd verification information comprises a Public Land Mobile Network Identifier, a tracking area code and 
wherein the 3rd verification information comprises a digital signature, and 
wherein the 4th verification information comprises at least part of the System Information Block 1.  
(Currently Amended) The wireless communication system of claim 5, wherein the terminal controller is further configured to control the transceiver to:
transmit to the 3rd cell, upon determining verification of the 3rd cell is successful, a RRCConnectionSetupComplete message including 1 bit of information indicating availability of nd cell because of the 2nd cell failed
receive from the 3rd cell, a UEInformationRequest message including 1 bit of information instructing the terminal to report the verification failure information;
transmitting by the terminal to the 3rd cell, a UEInformationResponse message including at least part of system information received from the 2nd cell where the verification failed, the location information of the terminal at point of time when the verification failed, and the time information representing the point of time when the verification failed.  
(Currently Amended) The wireless communication system of claim 5, wherein the terminal controller is further configured to 
store in a 1st variable, because the verification of 2nd cell has failed, st system information received from the 2nd cell and discarding the remaining from the 2nd cell
determine that verification of the 3rd cell is successful; and
store in a 2nd variable, because the verification of the 3rd cell is successful, the system information received from the 3rd cell;
wherein the 1st system information is at least a part of System Information Block 1, the 1st variable is a variable holding information related to the verification failure and the 2nd variable is a variable holding system information.  
(Currently Amended) The wireless communication system of claim 5, wherein the controller is further configured to:
determine the verification of the 2nd cell has failed after receiving an intraFreqReselection from the 2nd cell which indicates notAllowed; and
control the transceiver to search for a new cell on a 2nd cell frequency.
(Currently Amended) The method of claim 1, further comprising:
determining whether verification of the 3rd cell is successful; and
searching, when the verification of the 3rd cell is successful, new cells on rd cell frequency because an intraFreqReselection received in the 3rd cell indicates notAllowed.
 (Currently Amended) The wireless communication system of claim 5 wherein the controller is further configured to 
determine that verification of the 3rd cell is successful; and
control the transceiver to:
search, when the verification of the 3rd cell is successful, new cells on rd cell frequency because an intraFreqReselection received in the 3rd cell indicates notAllowed.
 (Currently Amended)  The wireless communication system of claim 5, wherein:
at least the 1st cell, the 2nd cell and the 3rd cell are deployed according to the 5th generation communication standard as defined by the 3rd Generation Partnership Project.  
(Currently Amended) The wireless communication system of claim 5, wherein:
at least the 1st cell, the 2nd cell and the 3rd cell are deployed according to the 4th generation communication standard as defined by the 3rd Generation Partnership Project.  


REASONS FOR ALLOWANCE
Claims 1-12 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record are:
US-2017/0295489 to Agiwal et al. recites a system and method for validating authenticity of base stations from information received from the base station (Abstract) that includes sending a timestamp/time counter (Fig. 1), digital signature (Fig. 1), PLMN [0009], and a K-SIG (security key) mapped to a specific PLMN or tracking area.  [0087-0089]  
However, Agiwal differs from the claimed invention by not explicitly reciting “selecting a 1st verification information from the plurality of 1st verification information based on the 2nd verification information”, with the 1st verification information received from a 1st cell and the 2nd verification information received from a 2nd Cell and “verifying the 2nd cell by comparing the 3rd verification information with a digital signature generated based on the selected 1st verification information, at least part of the 2nd verification information and at least part of the 4th verification information”. 
US-2019/0349765 to Kolekar et al. recites a fake gNB/eNB detection using identity based authentication and encryption (Abstract) that includes receiving over an RRC channel, “[0066] (a) eNB Identity—This information may be used to derive the Signer's identifier (used by ECCSI). The eNB identity is optional. [0067] (b) eNB Nonce; [0068] (c) UE Nonce; [0069] (d) PVT (Public Verification Token); [0070] (e) SSV (Shared Secret Value) generated by eNB and encrypted using SAKKE; and [0071] (f) SIGN—an ECCSI signature of the RRC Verify-Response message. The signature is computed over the User of eNB Identity (if included), Nonce-UE, Nonce-eNB and the SAKKE parameters (Shared Secret Value, as follows). [0072] Upon receipt of the RRC Verify-Response message, the UE verifies the signature payload SIGN. If the verification test is successful, the UE decrypts the SAKKE payload to extract the SSV, which is used as a security association key between the UE and eNB. The UE and eNB use this key to derive an integrity key for integrity protecting RRC messages. [0073] (3) Upon successful verification, the UE may use the derived integrity key to protect RRC messages until the UE authenticates with eNB. (i.e. until AS Security context is established at EPC and UE).”
However, Kolekar differs from the claimed invention by not explicitly reciting “selecting a 1st verification information from the plurality of 1st verification information based on the 2nd verification information”, with the 1st verification information received from a 1st cell and the 2nd verification information received from a 2nd Cell and “verifying the 2nd cell by comparing the 3rd verification information with a digital signature generated based on the selected 1st verification information, at least part of the 2nd verification information and at least part of the 4th verification information”.
Applicant’s independent claims 1 and 5 recite a combination that is neither taught nor suggested in the prior art and is allowed for these reasons and the reasons received in the response dated 3/1/2022 and during the interviews held on 5/31/2022 and 6/1/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew C Sams/Primary Examiner, Art Unit 2646